EXHIBIT F

 
Mae = pease
an TNR olU att

 

Retired USAF General on China Video
Surveillance Risks

By Conor Healy, Published Jul 21, 2021, 09:42am EDT | & Email This

Retired USAF Brigadier General Robert Spalding told IPVM about
China video surveillance risks including relabelling Hikvision and
Dahua products.

RETIRED

USAF GENERAL |,
ON CHINA VIDEO
SURVEILLANCE

SECURITY RISKS ~

=) IPVM

SS interview

 

Before retirement, General Spalding was the Senior Director for
Strategic Planning at the White House National Security Council. Prior
to that, he was the DoD's Senior Defense Official & Defense Attaché

in China.

This interview has been condensed and edited for clarity. Watch the
full interview here:
  

si)

Ceeeaare sr’ nit

    

Q: The Federal government is banned from purchasing anything
manufactured by Hikvision or Dahua. Why is this ban important to national
security?

I think the issue is how you look at national security. If you look at
national security as preventing the undue influence and monitoring of
your population, then this is the main reason why you would not want
these cameras.

And that’s really China's ultimate goal. The Chinese Communist
Party's ultimate goal is to monitor, surveil, and collect data for the
purpose of influencing a population's social, political, cultural and
economic behavior. And, you know, that’s the methodology through
which they look at national security.

Q: The Federal government What is your reaction to these revelations? And
how should the government respond?

Well, it’s not surprising. I think part of the challenge of moving
manufacturing to China, which is essentially what the world has done,
is that nearly everything has components from or is entirely
manufactured in China, So it’s very difficult to source products that
aren't manufactured in China.

The federal government bears some culpability here because it's
allowed this process to happen. There is this belief, at least when I

was in government, that the government doesn't have a responsibility
or role when it comes to where things are sourced. But if you believe
that your industrial base is an extension of your sovereignty, and you

 
IPVM

We didn't do that during the Cold War. We focused on trading, and
the social, political, and cultural connections between democracies,
and among democracies. We strengthened the prosperity and the
independence of democracies. That was borne out by the collapse of
the Soviet Union, because they were isolated from having access to
the technology, talent, capital, and innovation that come from free
societies

What's happened since the end of the Cold War is that we've had
these connections between and among democracies and
authoritarian or in some cases, totalitarian governments, who have
used those connections to basically undermine the very fabric of
those institutions, both international and domestic.

And so this is our challenge. It's why it’s so important that we
decouple from these regimes and begin to ensure that the innovation
technology, talent, and capital of free societies remain in free
societies and for the benefit of Citizens of free societies, so that we
may inspire other nations, particularly those in emerging market
economies, to seek better lives for their citizens through those types
of principles.

Do you think that one solution to these supply chain issues then is just
to encourage American manufacturing? Is it as simple as that?

Well, it's actually, it is as simple as that. But the application of it
actually requires that the government use the authorities it has been
granted in view of the fact that this is a concern of national security.
So Defense Production Act, Title 3, you know, these are tools primarily
in the secretariats of the military services to enforce reshoring of
manufacturing.

The other thing that a government can do, being a very large
purchaser of goods for the couniry, is to ensure that those goods are
manufactured in the United States. As you point out, though, it is very
easy to relabel and, otherwise trick GSA and others. And for that, we
need to have much more stringent, stringent penalties.

And then finally, these tariffs on China should be made permanent,
and they should be made permanent against any society that has
exhibited human rights violations, doesn't have an active rule of law,
or otherwise seeks to undermine the free trade system.
